 EXECUTION COPY

CONFIDENTIAL

  

 

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This First Amendment to Registration Rights Agreement (this “Amendment”) is made
and entered into as of August 6, 2012, by and among Synthetic Biologics, Inc., a
Nevada corporation, previously known as Adeona Pharmaceuticals, Inc. (the
“Company”), and Intrexon Corporation, a Virginia corporation (“Intrexon”) to
amend the Registration Rights Agreement dated December 5, 2011, by and among the
Company and Intrexon (the “Registration Rights Agreement”).

 

WHEREAS, the Company and Intrexon entered into the Registration Rights Agreement
and that certain Stock Purchase Agreement between the Company and Intrexon dated
as of November 18, 2011 (the “Purchase Agreement”) in connection with their
execution and delivery of that certain Exclusive Channel Collaboration Agreement
dated November 18, 2011, 2011, for the development and commercialization of
products for the treatment of pulmonary arterial hypertension (the “Original
ECC”);

 

WHEREAS, concurrently with the execution and delivery of this Amendment, the
Company and Intrexon will execute and deliver a Stock Issuance Agreement between
the Company and Intrexon (the “Issuance Agreement”) in connection with their
execution and delivery of an exclusive channel collaboration with respect to the
development and commercialization of products based on exogenous recombinant
human antibodies for the treatment of certain toxins and infectious diseases
(the “Second ECC”);

 

WHEREAS, pursuant to the terms of the Issuance Agreement and the Second ECC, the
Company will issue and sell to Intrexon, upon Intrexon’s request to the Company,
certain shares of the Company’s common stock in exchange for rights to certain
technology of Intrexon;

 

NOW THEREFORE, the Company and Intrexon hereby agree to amend the Registration
Rights Agreement as follows:

 

1.                  The following defined terms shall be added to Section 1:

 

(a)                “Approval Milestone Shares” shall have the meaning set forth
in the Issuance Agreement.

 

(b)               “Field Expansion Fee Shares” shall have the meaning set forth
in the Issuance Agreement.

 

(c)                “IND Milestone Shares” shall have the meaning set forth in
the Issuance Agreement.

 

(d)               “Issuance Agreement” shall mean that certain Stock Issuance
Agreement, dated August 6, 2012, by and between the Company and Intrexon.

 

(e)                “Technology Access Fee Shares” shall have the meaning set
forth in the Issuance Agreement.

 



1

EXECUTION COPY
CONFIDENTIAL

 

2.                  The definition of “Filing Date” shall be amended and
replaced in its entirety with the following:

 

(a)                “Filing Date” means, with respect to the First Tranche
Shares, April 4, 2012, and, with respect to the Second Tranche Shares, the
Technology Access Fee Shares, the IND Milestone Shares, the Approval Milestone
Shares, and the Field Expansion Shares, April 30, 2013..

 

3.                  The definition of “Registrable Securities” shall be amended
and replaced in its entirety with the following:

 

(a)                “Registrable Securities” means the First Tranche Shares and
Second Tranche Shares (as such terms are defined in the Purchase Agreement) as
well as the Technology Access Fee Shares, the IND Milestone Shares, the Approval
Milestone Shares, and the Field Expansion Shares (as such terms are defined in
the Issuance Agreement) issued or issuable to Intrexon and any securities issued
with respect to, or in exchange for or in replacement of such shares of Common
Stock upon any stock split, stock dividend, recapitalization, subdivision,
merger or similar event; provided, however, that the applicable Holder has
completed and delivered to the Company a Selling Stockholder Questionnaire; and
provided further that such securities shall no longer be deemed Registrable
Securities if such securities have been sold pursuant to a Registration
Statement, or (ii) such shares have been sold in compliance with Rule 144 or all
such shares may be sold without limitation pursuant to Rule 144.

 

4.                  Subsection (b) of Section 7 shall be amended and replaced in
its entirety with the following:

 

(a)                Entire Agreement; Amendment. This Agreement, the Purchase
Agreement and the Issuance Agreement contain the entire understanding and
agreement of the parties with respect to the matters covered hereby and, except
as specifically set forth herein, in the Purchase Agreement, or in the Issuance
Agreement, neither the Company nor any Holder make any representation, warranty,
covenant or undertaking with respect to such matters, and they supersede all
prior understandings and agreements with respect to said subject matter, all of
which are merged herein. No provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Holders of at
least a majority of all Registrable Securities then outstanding. Any amendment
or waiver effected in accordance with this Section 7(b) shall be binding upon
each Holder (and their permitted assigns) and the Company.

 

5.                  All other provisions of the Registration Rights Agreement
shall remain in effect.

 

 

 

 

 

[Remainder of page intentionally left blank.]

 

2

EXECUTION COPY
CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
Registration Rights Agreement to be duly executed by their respective authorized
officers as of the date first above written.

 

 

 

 

SYNTHETIC BIOLOGICS, INC.

 

By: /s/ Jeffrey Riley

Name: Jeffrey Riley

Title: Chief Executive Office, President, and Director

 

 

     

INTREXON CORPORATION

 

By: /s/Saaid Zarrabian

Name: Saiid Zarrabian

Title: President of Protein Production Division, and

Senior Vice President

 

 

 

 

 

 

SIGNATURE PAGE TO FIRST AMENDMENT TO REGISTRATION

RIGHTS AGREEMENT

 



3

 

 

 

